DETAILED ACTION
This action is responsive to the Amendment filed on 06/28/2021. Claim 2 has been canceled. Claims 1 and 3-13 have been amended. Claims 14-20 have been added. Claims 1 and 3-20 are pending in the case. Claims 1, 12, and 13 are independent claims.

Claim Objections
Claims 1, 3-11, and 13-20 are objected to because of the following informalities:
Claim 1:
Line 6 improperly reintroduces the limitation “data” (antecedent basis for this limitation had already been established in line 3 of the same claim).
Lines 11-12 recite “detecting via the sensor a change in the situation of the user” where “detecting, via the sensor, a change in the situation of the user” was apparently intended.
Lines 14-15 recite “selecting from a plurality of layouts a second layout for the content of the screen” where “selecting, from a plurality of layouts, a second layout for the content of the screen” was apparently intended.
Lines 17-18 recite “the layout options” where “the  of layouts” (in order to accurately ascribe to the precedent set forth for this limitation in line 7 of the same claim) was apparently intended.
Alternatively, line 7 could recite “layout options” instead of “options of layouts” as currently recited.
Claim 5:
Line 4 improperly reintroduces the limitation “a first layout” (antecedent basis for this limitation had already been introduced in line 10 of parent claim 1).
Claim 9:
Line 3 recites “the user history,” which lacks proper antecedent basis.
Claim 13:
Line 4 recites “the user,” which lacks proper antecedent basis.
Line 5 improperly reintroduces the limitation “a situation of the user” (antecedent basis for this limitation had already been introduced in line 4 of the same claim).
Line 6 improperly reintroduces the limitation “data” (antecedent basis for this limitation had already been introduced in line 3 of the same claim).
Lines 9-10 recite “detecting via the sensor a change in the situation of the user” where “detecting, via the sensor, a change in the situation of the user” was apparently intended.
Lines 12-13 recite “selecting from a plurality of layouts a second layout for the content of the screen” where “selecting, from a plurality of layouts, a second layout for the content of the screen” was apparently intended.
Line 15 recites “the layout options” where “the  of layouts” (in order to accurately ascribe to the precedent set forth for this limitation in line 6 of the same claim) was apparently intended.
Alternatively, line 6 could recite “layout options” instead of “options of layouts” as currently recited.
Claim 17:
Line 2 recites “illumination setting” where “an illumination setting” was apparently intended.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. See, for example:
Claim 5:
As indicated above, line 4 improperly reintroduces the concept of “a first layout.” Therefore, when line 5 recites “the first layout,” doing so introduces indefiniteness concerns since it becomes unclear as to which “first layout” option is being referred to therein.
Claim 13:
As indicated above, line 5 improperly reintroduces the concept of “a situation of the user.” Therefore, when line 7 recites “the situation of the user,” doing so introduces indefiniteness concerns since it becomes unclear as to which “situation of the user” version is being referred to therein.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 4, 6-16, 18, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Compain et al. (US Patent Application Pub. No. 2014/0181634, hereinafter “Compain”).

As to independent claims 1 and 13, Compain shows a terminal device used by a user [¶¶ 25 & 74] and a concomitant method [¶ 03], comprising:
a display [display 554 (¶ 80)];
a memory [memory 564 (¶ 80)] storing a learning model [e.g. “a logic engine applying pre-defined rules” (¶ 05) (see, e.g. the analytics engine 225/content replacement logic engine 230 in fig. 2)] including data that specifies an algorithm to infer a layout adapted to preferences and a situation of the user [(¶¶ 03-05)]; 
a sensor configured to obtain situation data that represents the situation of the user [e.g. a GPS (¶¶ 05, 65, 75 & 85) and/or accelerometer (¶ 60) configured to obtain situation data that represents the situation of the user (see also ¶¶ 52-62 for even further examples of situation data)]; 
a receiver [e.g. communication interface 566/transceiver 568 (¶ 80)] configured to receive, from an information processing device, data representing options of layouts that are adapted to the preferences and the situation of the user [e.g. the user device receives, from a server 235 (fig. 2)/computer device 500 (¶¶ 41 & 74)/information processing device, content item layout options (¶¶ 30 & 38-41) that are adapted to the preferences and the situation of the user (¶¶ 05, 65, & 73)]; and 
a processor [processor 552 (¶ 80)] configured to execute: 
causing a screen to be presented on the display with a first layout of content [e.g. causing a screen to be presented on the display with a first layout of content (figs. 2-3; ¶¶ 03-04 & 38-49)]; 
while the screen is being presented with the first layout, detecting via the sensor a change in the situation of the user, the change in situation including a change in location of the user [e.g. detecting via the sensor a change in location of the user while the screen is being presented with the first layout (¶¶ 05, 65, 75 & 85)]; 
in response to the change in the situation of the user, selecting from a plurality of layouts a second layout for the content of the screen, the second layout adapted to the preferences and the situation of the user, wherein the second layout is selected by inputting the situation data, operation log data of the user, and the layout options into the learning model [e.g. the situation data, operation log data of the user, and the layout options are input into the learning model/logic engine in order to select a second layout (¶¶ 03-05 & 51-62)]; and causing the screen to be presented with the second layout of the content on the display [“In general, one aspect of the subject matter described in this specification may be embodied in systems, methods performed by data processing apparatus and non-transitory computer storage media encoded with computer programs that include the actions of receiving feedback from a client device at which a presentation page of content items is displayed, the received feedback relating to an affirmative act performed by the user, determining, based at least in part on the received feedback, whether the user is likely to perform a predetermined action relative to one or more of the content items, based on a result of the determining, selectively identifying one or more replacement content items and transmitting the one or more identified replacement content items to the client device for display in the presentation page in place of one or more of the plurality of content items.
The presentation page may be a dynamic webpage and at least one of the content items may be an independently replaceable advertisement. The affirmative act performed by the user may involve an action from which disinterest in one or more content items can reasonably be inferred. Determining whether the user is likely to perform the predetermined action may involve inferring whether the user is likely to perform an action indicating interest in one or more content items. Inferring whether the user is likely to perform an action indicating interest in one or more content items may involve deciding whether the user is likely to click on a link associated with a content item.
Determining whether the user is likely to perform the predetermined action may be performed by a logic engine applying pre-defined rules. One or more of the rules may be based on factors including one or more a nature of the affirmative act performed by the user, a duration of time spent on the presentation page by the user, demographics of the user, browsing history of the user, a type of the client device, a geographic location of the client device, and one or more other external factors. The pre-defined rules may be defined by one or more of a publisher of the presentation page, a content sponsor of at least one content item, and the user. Selectively identifying one or more replacement content items may involve applying one or more of the pre-defined rules.” (¶¶ 03-05) | For even further context/examples of presenting new layouts based on situational changes of the user being input into a learning model, see also ¶¶ 05, 38-49, 51-62, 65, 75 & 85.].

As to dependent claim 3, Compain further shows:
the receiver is further configured to receive second data that represents layout selection logic, the processor is further configured to execute narrowing the plurality of layouts using the layout selection logic to obtain a narrowed plurality of layouts, and the second layout is selected from among the narrowed plurality of layouts [e.g. out of all of the possible content items/layouts that were received from the server, the processor narrows down these options to select a most relevant layout (¶¶ 05, 27-32, 65, & 73)].

As to dependent claim 4, Compain further shows:
wherein the plurality of layouts includes a first subset of layouts common to a plurality of screens, and a second subset of layouts for individual screens of the plurality of screens, and wherein the selecting includes making a selection from among the first subset of layouts and from among the second subset of layouts [e.g. choosing between a user/device-specific screen or a more generalized screen based on common traits for a plurality of screens (¶¶ 05, 27-32, 65, & 73)].

As to dependent claim 6, Compain further shows:
wherein the receiver is further configured to receive second data that represents a plurality of screens from the information processing device, and wherein the screen is identified from the plurality of screens [e.g. the same model-based layout selection features explained above with respect to parent claim 1 also applies herein with respect to which layout/screen/content items are displayed first/initially, before even further screen adaptation is carried out (¶¶ 70-73) | For even further context/examples of the “initial screen” aspect, see also ¶¶ 03-05, 38-49, & 65-67.].

As to dependent claim 7, Compain further shows:
the receiver is further configured to receive third data that represents screen selection logic,  the processor is further configured to execute narrowing the plurality of screens using the screen selection logic to obtain a narrowed plurality of screens, and the screen is identified from among the narrowed plurality of screens [e.g. out of all of the possible initial/starting screens/layouts/content items that were received from the server, the processor narrows down these options to select a most relevant initial screen (¶¶ 05, 27-32, 65, & 73)].

As to dependent claim 8, Compain further shows:
wherein the plurality of screens comprises at least one of: a search screen [¶¶ 26-35], a campaign screen [¶¶ 36-37], a coupon screen [¶ 20], a listing screen [¶¶ 28-37], an item screen browsed most recently [¶ 05], a saved search screen [¶¶ 26-35], and an electronic settlement screen [e.g. the data received by the receiver includes, as the options of the initial screen, at least one of the options mapped herein.].

As to dependent claim 9, Compain further shows:
wherein the memory stores situation data that represents the situation of the user, and operation log data that represents the user history for the user [“Determining whether the user is likely to perform the predetermined action may be performed by a logic engine applying pre-defined rules. One or more of the rules may be based on factors including one or more a nature of the affirmative act performed by the user, a duration of time spent on the presentation page by the user, demographics of the user, browsing history of the user, a type of the client device, a geographic location of the client device, and one or more other external factors. The pre-defined rules may be defined by one or more of a publisher of the presentation page, a content sponsor of at least one content item, and the user. Selectively identifying one or more replacement content items may involve applying one or more of the pre-defined rules.” (¶ 05) | For even further context/examples of “situation data” and “operation log data,” see also ¶¶ 51-63.].

As to dependent claim 10, Compain further shows:
wherein the processor is further configured to execute determining whether to change the layout of the screen based on a change in the situation of the user [e.g. determining whether to change the layout of the screen being displayed on the display, based on a change in the situation of the user (¶¶ 05 & 51-63)].

As to dependent claim 11, Compain further shows:
wherein the layout includes an arrangement of: an image of an item, an item name, and a description [e.g. the layout includes arrangement of at least one of an image of an item, an item name, and a description (¶¶ 23-25, 44, & 63)].

As to independent claim 12, Compain shows a system [¶ 03] comprising:
a terminal device [e.g. client/user device 106 (¶ 25) / computing device 550 (¶ 74)] including a first transmitter [e.g. communication interface 566/transceiver 568 (¶ 80)], a first receiver [e.g. communication interface 566/transceiver 568 (¶ 80)], a display [display 554 (¶ 80)], a first memory [memory 564 (¶ 80)], and a first processor [processor 552 (¶ 80)], and used by a user [“A user device 106 is an electronic device that is under the control of a user and is capable of requesting and receiving resources over the network 102. {…}” (¶ 25) | ¶ 80];
and an information processing device [e.g. server/computer device 500 (¶ 74)] including a second receiver, a second transmitter, a second memory, and a second processor, and communicably connected with the terminal device [e.g. information processing device 500 includes its own/second receiver, transmitter, memory, and processor, and is communicably connected with the terminal device 106/550 (¶¶ 74-79)], 
wherein the second processor executes [e.g. fig. 4A; ¶¶ 64-68]:
obtaining, from the terminal device via the second receiver, situation data that represents a situation of the user and operation log data that represents a history of operations performed by the user [“FIG. 4A is a flowchart of an example process 400 performed by a server system to facilitate selectively replacing—in response to inferring likely disinterest—content items in a presentation page displayed at a client device (e.g., a webpage displayed in a browser window executing on the client device). The process 400 operates in a context in which the user is aware of, and has consented to, the use of user interaction feedback to facilitate selective replacement of content items. At 405, the process 400 receives feedback from a client device that displays a presentation page composed of multiple content items (e.g., clickable advertisements), one or more of which are selectively and independently replaceable. The received feedback relates, e.g., to an affirmative act performed by the user such as moving a cursor past a displayed content item without also performing a predetermined action such as clicking on the displayed content item, changing a configuration of the display (e.g., resizing or scrolling a display window) in a manner that expresses disinterest in one or more of the content items, or the like. In an implementation, the feedback from the client device is collected by a system controlled by a publisher of the presentation page and relayed to an analytics engine for analysis and storage.” (¶ 64) | For even further context/examples of “situation data” and “operation log data,” see also ¶¶ 03-05 & 51-63.], 
 identifying a plurality of options for a layout of a screen, each option of the plurality of options corresponding to a respective user group [“At 410, the process 400 determines, based at least in part on the received feedback but potentially also on other information, whether the user is likely to perform a predetermined action relative to one or more of the content items displayed in the presentation page. For example, assuming that the content item is a clickable ad and the predetermined action is clicking on the ad (thereby expressing interest in the ad), the process 400 may infer from the received feedback relating to affirmative user acts that the user is unlikely to click on the displayed ad. In an implementation, this determination may be made by the content replacement logic engine, which communicates with the analytics engine storing the received feedback relating to the affirmative user acts. The logic engine may use a set of predetermine rules to decide when a content item is to be replaced and potentially also the nature or type of content item that should serve as the replacement. The logic engine's rules may be based on any or all of several different factors such as the quantity and/or nature of the affirmative acts (e.g., the affirmative act of scrolling the browser window to obscure the content item may be accorded a higher weight than, e.g., the affirmative act of mousing over the content window without clicking on it), the duration of time spent on the presentation page, the user's demographics, the user's browsing history, the type of client device (e.g., desktop, table or smartphone), the type of browser application, the device's geographic location, other external factors (e.g., time of day) or the like.
At 415, based on a result of the determination in 410, the process selectively identifies one or more replacement content items. For example, if the process 400 determines at 410 that replacement of a content item in the presentation page is appropriate or otherwise warranted, then the process 400 identifies a specific available content item to serve as the replacement. In an implementation, in cooperation with the content item server, the logic engine applies one or more rules relating to the replacement selection and suitability to identify a specific replacement content item. The rules applied by the logic engine potentially may be specified and/or modified by one or more various entities including the presentation page publisher, the advertiser, and/or the user. {…}” (¶¶ 65-67)], and 
causing the second transmitter to transmit data that represents the plurality of options [“Next, after one or more replacement content items have been identified in 415, at 420 the process 400 transmits the one or more identified replacement content items to the client device for display in the presentation page in place of one or more of the presently displayed content items. Where the presentation page is dynamic (e.g., a dynamic webpage), technologies such as Ajax or iFrames can be used to replace each content item independently and selectively, and without refreshing, changing or otherwise disrupting other content on the presentation page.” (¶ 68)], and 
wherein the first processor executes [e.g. fig. 4B, ¶¶ 70-73]:
causing the first transmitter to transmit the situation data and the operation log data to the information processing device, obtaining, from the information processing device via the first receiver, the data that represents the plurality of options, in response to a change in the situation of the user [“At 445, the process 430 transmits feedback corresponding to the detected affirmative user action to a server system (comprised, e.g., of an analytics engine, a replacement logic engine and a content item server) at which, for example, content replacement decisions (e.g., whether to replace and, if so, with what it should be replace) may be made. At 450, the process 430 receives from the server system one or more replacement content items that were selected based at least in part on the transmitted feedback. Lastly, at 455 the process 430 updates the displayed presentation page (e.g., without affecting other content on the page) to replace one or more of the displayed content items with the received one or more replacement content items.” (¶ 72)], 
selecting an option for the layout from among the plurality of options using a learning model [e.g. “a logic engine applying pre-defined rules” (¶ 05) (see, e.g. the analytics engine 225/content replacement logic engine 230 in fig. 2)] with the situation data and the operation log data, wherein the change in the situation of the user includes a change in location of the user [e.g. the change in the situation of the user includes a change in location of the user (¶¶ 05, 65, 75 & 85)]; and causing the display to present the screen with the selected option for the layout [“In general, one aspect of the subject matter described in this specification may be embodied in systems, methods performed by data processing apparatus and non-transitory computer storage media encoded with computer programs that include the actions of receiving feedback from a client device at which a presentation page of content items is displayed, the received feedback relating to an affirmative act performed by the user, determining, based at least in part on the received feedback, whether the user is likely to perform a predetermined action relative to one or more of the content items, based on a result of the determining, selectively identifying one or more replacement content items and transmitting the one or more identified replacement content items to the client device for display in the presentation page in place of one or more of the plurality of content items.
The presentation page may be a dynamic webpage and at least one of the content items may be an independently replaceable advertisement. The affirmative act performed by the user may involve an action from which disinterest in one or more content items can reasonably be inferred. Determining whether the user is likely to perform the predetermined action may involve inferring whether the user is likely to perform an action indicating interest in one or more content items. Inferring whether the user is likely to perform an action indicating interest in one or more content items may involve deciding whether the user is likely to click on a link associated with a content item.
Determining whether the user is likely to perform the predetermined action may be performed by a logic engine applying pre-defined rules. One or more of the rules may be based on factors including one or more a nature of the affirmative act performed by the user, a duration of time spent on the presentation page by the user, demographics of the user, browsing history of the user, a type of the client device, a geographic location of the client device, and one or more other external factors. The pre-defined rules may be defined by one or more of a publisher of the presentation page, a content sponsor of at least one content item, and the user. Selectively identifying one or more replacement content items may involve applying one or more of the pre-defined rules.” (¶¶ 03-05) | For even further context/examples of presenting new layouts based on situational changes of the user being input into a learning model, see also ¶¶ 05, 38-49, 51-62, 65, 75 & 85.].

As to dependent claim 14, Compain further shows:
wherein the selecting is further based on a user group to which the user belongs [e.g. the selecting is further based on a user group to which the user belongs (¶¶ 05, 65-67, 75 & 85)].

As to dependent claim 15, Compain further shows:
wherein the user group to which the user belongs is identified based on at least one of an age, a gender, and a location of the user [e.g. the user group to which the user belongs is identified based on at least one of an age, a gender, and a location of the user (¶¶ 05, 65, 75 & 85)].

As to dependent claim 16, Compain further shows:
wherein the selecting is further based on a time of day [e.g. the selecting is further based on a time of day (¶¶ 05, 20, 51-56, & 65-67)].

As to dependent claim 18, Compain further shows:
wherein the second layout includes a content filter setting [e.g. the second layout includes a content filter setting (¶¶ 03-05, 27-32, 65, & 73)].

As to dependent claim 19, Compain further shows:
wherein the situation of the user includes information regarding whether the user is in a public or private setting [e.g. the situation of the user includes information regarding whether the user is in a public or private setting (¶¶ 51 & 73)].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 17, and 20 are rejected under 35 U.S.C. § 103 as being unpatentable over Compain in view of Powderly et al. (US Patent Application Pub. No. 2018/0189568, hereinafter “Powderly”).

As to dependent claim 5, Compain further shows:
{…} wherein the first subset of layouts includes a first layout presenting video {…} [“{…} The web browser can enable a user to display and interact with text, images, videos, music and other information typically located on a web page at a website on the world wide web or a local area network.” (Compain: ¶ 25) | see also ¶¶ 24 & 56], and 
wherein the selection logic includes a rule of selecting the first layout [e.g. “a logic engine applying pre-defined rules” (¶ 05) | see also ¶¶ 32, 39, & 65-67] in accordance with a determination that the user is on a move [e.g. determining that the user moves in at least some manner (¶¶ 46-49 & 51-63)].

As indicated above, Compain shows both wherein the first subset of layouts includes a first layout presenting video and wherein the selection logic includes a rule of selecting the first layout in accordance with a determination that the user is on a move. However, Compain does not appear to explicitly recite a “camera” (and therefore, presenting video by said camera) as apparently intended. In an analogous art, in addition to also showing a learning model including data that specifies an algorithm to infer a layout adapted to preferences and a situation of the user [Powderly: ¶¶ 92-94, 108, 128, 152, & 172-180], Powderly also shows:
a camera [e.g. an outward facing camera/imaging system (¶¶ 51, 70, 109-114, & 117)];
wherein the first subset of layouts includes a first layout presenting video captured by the camera [e.g. the first subset of layouts includes a first layout presenting video captured by the camera (¶¶ 34, 40, 46, & 177)], and 
wherein the selection logic includes a rule of selecting the first layout in accordance with a determination that the user is on a move [e.g. to “automatically detect a change in a user's location based on image data acquired by an outward-facing imaging system (alone or in combination with a location sensor). The wearable device can automatically apply a setting appropriate to the current location in response to a detection that the user has moved from one environment to another. In certain implementations, the wearable system can mute virtual content based on the user's environment (also referred to as scenes). For example, a living room in a home and a mall may both be considered as an entertainment scene and thus similar virtual content may be blocked (or allowed) in both environments. Virtual content may also be blocked (or allowed) based on whether content having similar characteristics is blocked (or allowed). {…}” (¶ 32) | For even further context/examples, see also ¶¶ 37-38, 177 & 198.].

One of ordinary skill in the art, having the teachings of Compain and Powderly before them prior to the effective filing date of the claimed invention, would have been motivated to incorporate Powderly’s camera-based layout selection techniques based on user movement into Compain. The rationale for doing so would have been that Compain already showed both wherein the first subset of layouts includes a first layout presenting video and wherein the selection logic includes a rule of selecting the first layout in accordance with a determination that the user is on a move, while Powderly described how “the user may encounter situations in which it may be desirable for some or all of the virtual content to be deemphasized or not provided at all. For example, the user may encounter an emergency condition or an unsafe condition during which the user's full attention should be on the actual, physical reality without potential distraction from the virtual content. In such conditions, presentation of virtual content to the user may cause perceptual confusion as the user tries to process both the actual physical content of the real world as well as the virtual content … [and thus] it may be desirable [to select different layouts accordingly]” (Powderly: ¶ 30). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Compain and Powderly in order to obtain the invention as recited in claim 5.

As to dependent claim 17, Compain further shows:
wherein the second layout includes a motif {…} setting [e.g. the second layout may include various motif settings (¶¶ 03-05 and 51-63].

Compain does not appear to explicitly recite an “illumination setting” as apparently intended. In an analogous art, in addition to also showing a learning model including data that specifies an algorithm to infer a layout adapted to preferences and a situation of the user [Powderly: ¶¶ 92-94, 108, 128, 152, & 172-180], Powderly also shows:
wherein the second layout includes a motif and illumination setting [The environmental sensors 267 may be configured to detect objects, stimuli, people, animals, locations, or other aspects of the world around the user. As further described with references to FIGS. 11A-11C, the information acquired by the environment sensors 267 may be used to determine one or more triggering event which can cause the wearable device to mute audio or virtual perceptions. The environmental sensors may include image capture devices (e.g., cameras, inward-facing imaging system, outward-facing imaging system, etc.), microphones, inertial measurement units (IMUs), accelerometers, compasses, global positioning system (GPS) units, radio devices, gyroscopes, altimeters, barometers, chemical sensors, humidity sensors, temperature sensors, external microphones, light sensors (e.g., light meters), timing devices (e.g., clocks or calendars), or any combination or subcombination thereof. In some embodiments, the environmental sensors may also include a variety of physiological sensors. These sensors can measure or estimate the user's physiological parameters such as heart rate, respiratory rate, galvanic skin response, blood pressure, encephalographic state, and so on. Environmental sensors may further include emissions devices configured to receive signals such as laser, visible light, invisible wavelengths of light, or sound (e.g., audible sound, ultrasound, or other frequencies). In some embodiments, one or more environmental sensors (e.g., cameras or light sensors) may be configured to measure the ambient light (e.g., luminance) of the environment (e.g., to capture the lighting conditions of the environment). Physical contact sensors, such as strain gauges, curb feelers, or the like, may also be included as environmental sensors. Additional details on the environmental sensors 267 are further described with reference to FIG. 10.” (¶ 51)
“Embodiments of the wearable device disclosed herein may include components and functionality that can determine if such a situation is occurring and take an appropriate action to mute the wearable system, such as, e.g., by muting the virtual content (e.g., deemphasize, block, or turn off the display of virtual content), or by muting one or more components of the wearable system (such as, e.g., turn off, attenuate, put into sleep mode of the one or more components). As used herein, muting virtual content can generally include deemphasizing, attenuating, or reducing the quantity or impact of the visual or audible content presented to the user by the wearable device, up to and including turning the content off. Muting can include a visible mute (e.g., turning off or dimming the display 220) or an audible mute (e.g., reducing the sound emitted by the speaker 240 or turning the speakers completely off). Muting can include increasing the transparency of visible virtual content, which makes it easier for the user to see through such virtual content to perceive the outside physical world. Muting can also include decreasing the size of the virtual content or altering its placement so that it is less prominent in the field of view of the user. Muting can further include blocking content from the display by the wearable device or selectively allowing some content but not allowing other content. Accordingly, muting can be implemented via a blacklist (which identifies the content to be blocked) or via a whitelist (which identifies the content to be allowed). In some implementations, a combination of blacklisting and whitelisting can be used to effectively mute content. Additionally or alternatively, a greylist can be used to indicate content that should temporarily be blocked (or allowed) until another condition or event occurs. For example, in an office environment, certain virtual content could be greylisted and temporarily blocked for display to a user, until the user's supervisor overrides the block and moves the content to a whitelist or permanently blocks the content by moving the content to a blacklist. Various embodiments of the wearable device described herein can use some or all of the foregoing techniques to mute the virtual content presented to the user.” (¶ 121)
“The reality button 263 (once actuated) can cause the display system 100 to turn off or dim the brightness of the display 220 {…}
The reality button 263 can cause the display system 100 to reduce the amount of virtual content. For example, the display system 100 to reduce the size of the virtual objects in the FOV (e.g., reduce the size of a virtual avatar or another virtual object), make the virtual objects more transparent, or reduce the brightness at which the virtual objects are displayed. The reality button 263 can additionally or alternatively cause the display system 100 to move the virtual content from one location to the other, such as by moving a virtual object from inside the FOV to outside of the FOV or moving the virtual object from a central region to a peripheral region. Additionally or alternatively, the reality button 263 can dim the light field generated by the display system, therefore reducing the likelihood of perceptual confusion. {…}” (¶¶ 220-221) | For even further context/examples, see also ¶¶ 191 & 207.].

One of ordinary skill in the art, having the teachings of Compain and Powderly before them prior to the effective filing date of the claimed invention, would have been motivated to incorporate Powderly’s (motif and) illumination setting techniques into Compain’s existing second layout motif setting techniques. The rationale for doing so would have been to provide a more customized user experience. Moreover, Powderly described how the implementation of said motif and illumination settings has the benefit of “reducing the likelihood of perceptual confusion” (Powderly: ¶ 221). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Compain and Powderly in order to obtain the invention as recited in claim 17.

As to dependent claim 20, Compain further shows:
wherein the situation of the user includes information regarding whether the user is {…} moving {…} [e.g. the situation of the user includes information regarding whether the user is moving (¶¶ 46-49 & 51-63)].

Compain does not appear to explicitly recite a “moving vehicle” per se. In an analogous art, in addition to also showing a learning model including data that specifies an algorithm to infer a layout adapted to preferences and a situation of the user [Powderly: ¶¶ 92-94, 108, 128, 152, & 172-180], Powderly also shows:
wherein the situation of the user includes information regarding whether the user is in a moving vehicle [e.g. the situation of the user includes information regarding whether the user is in a moving vehicle (fig. 11C; ¶¶ 130-134, 144, 165, & 177)].

One of ordinary skill in the art, having the teachings of Compain and Powderly before them prior to the effective filing date of the claimed invention, would have been motivated to incorporate Powderly’s operability to includes information regarding whether the user is in a moving vehicle into Compain’s existing movement/situation determination techniques. The rationale for doing so would have been to provide a more customized user experience dependent on a user’s current environment. Moreover, doing so would have also been obvious since “information regarding whether the user is in a moving vehicle” as currently claimed arguably only amounts to non-functional descriptive material (see MPEP § 2111.05). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Compain and Powderly in order to obtain the invention as recited in claim 20.

Response to Arguments
Applicant’s arguments have been fully considered but they are not persuasive. Applicant argues:

“Compain does not mention use of any learning model or algorithm”


The Office respectfully disagrees. During examination, the claims must be interpreted as broadly as their terms reasonably allow.  In re American Academy of Science Tech Center, 367 F.3d 1359, 1369, 70 U.S.P.Q.2d 1827, 1834 (Fed. Cir. 2004). The Office respectfully maintains that “a learning model” as currently recited is considerably broad in scope, and would be reasonably mapped to Compain’s multiple inference-capable “logic engines” (see Compain: fig. 2; ¶¶ 03-05). In the interests of transparency and compacting prosecution, the Office would also draw Applicant’s attention to the Powderly reference cited above, which also teaches in its own right a learning model including data that specifies an algorithm to infer a layout adapted to preferences and a situation of the user (Powderly: ¶¶ 92-94, 108, 128, 152, & 172-180). Therefore, the Office respectfully asserts that the cited art sufficiently teaches the limitations recited in the amended claims.

Conclusion
Applicant’s amendments necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicants are reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 C.F.R. § 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.  Applicants are required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action.
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVARO R CALDERON IV whose telephone number is (571)272-1818.  The examiner can normally be reached on Monday - Friday (9:30am - 6:00pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu D. Vu can be reached on (571) 272-4057.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ALVARO R. CALDERON IV
Examiner
Art Unit 2173


/KIEU D VU/           Supervisory Patent Examiner, Art Unit 2173